                                                     Case 4:18-cv-00268-CW Document 98 Filed 08/27/20 Page 1 of 2



                                             WILLIAM J. BECKER, JR., ESQ. (SBN: 134545)
                                        1    Bill@FreedomXLaw.com
                                        2    JEREMIAH D. GRAHAM, ESQ. (SBN: 313206)
                                             JeremiahDGraham@gmail.com
                                        3    FREEDOM X
                                             11500 Olympic Blvd., Suite 400
                                        4    Los Angeles, CA 90064
                                        5    Telephone: (310) 636-1018
                                             Fax: (310) 765-6328
                                        6
                                             SHAWN STEEL, ESQ. (SBN: 80706) (Pro hac vice)
                                        7    ShawnSteel@shawnsteel.com
                                        8    ALEXANDER C. EISNER, ESQ. (SBN: 298968)
                                             AlexanderEisner@shawnsteel.com
                                        9    SHAWN STEEL LAW FIRM
                                             3010 Old Ranch PKWY, Suite 260
                                        10   Seal Beach, CA 90740
                                        11   Telephone: (949) 551-9000
                                             Fax: (949) 612-9797
                                        12
                                             Attorneys for Plaintiffs
                                        13
                                        14
                                                                                UNITED STATES DISTRICT COURT
                                        15                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                     OAKLAND DIVISION
                                        16
                                        17   JOHN JENNINGS, et al.,                              Case No.: 4:18-cv-0268-CW (JSC)

                                        18                       Plaintiffs,
                                                                                                 NOTICE OF VOLUNTARY DISMISSAL
                                        19
                                                                        vs.
                                        20
                                             JANET NAPOLITANO, et al.,
                                        21
                                        22                      Defendants.

                                        23
                                        24   ///

                                        25
        11500 OLYMPIC BLVD, SUITE 400




                                             ///
FREEDOM X
            LOS ANGELES, CA 90064




                                        26
                                             ///
                                        27
                                        28

                                                                                             1
                                             Not. Of Voluntary Dismisal                                               Case No: 18-cv-0268 CW
                                                     Case 4:18-cv-00268-CW Document 98 Filed 08/27/20 Page 2 of 2



                                                    NOTICE IS HEREBY GIVEN that pursuant to Fed.R.Civ.Pro. 41(a), plaintiffs voluntarily
                                        1
                                        2    dismisses the above-captioned action with prejudice.

                                        3    Date: August 27, 2020               FREEDOM X
                                        4
                                                                           By: /s/ William J. Becker, Jr.
                                        5                                       WILLIAM J. BECKER, JR., ESQ. (SBN: 134545)
                                        6                                        Bill@FreedomXLaw.com
                                        7
                                        8
                                        9
                                        10
                                        11
                                        12
                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
        11500 OLYMPIC BLVD, SUITE 400
FREEDOM X
            LOS ANGELES, CA 90064




                                        26
                                        27
                                        28

                                                                                               2
                                             Not. Of Voluntary Dismisal                                        Case No: 18-cv-0268 CW
